Simmons, Justice.
Ragan & Co. sued Holton and his wife upon two promissory notes. The husband' filed no plea; the wife filed a plea that she was only security on the notes for her husband. Upon the trial of the case, the jury, under the charge of the court, found in favor of the plaintiffs against Holton, the husband, but found in favor of the plea of the wife that she was security and not principal. The plaintiffs moved for a new trial on the ground that the verdict was contrary to law and to the evidence. The court refused to grant the motion, and the plaintiffs excepted.
There was no error in the refusal of the court to grant a new trial. The testimony was conflicting as to whether Mrs. Holton was principal or security. The jury believed the testimony of Mrs. Holton and her witnesses in preference to that of the plaintiffs and their witnesses; which? under our law, they had a right to do. If they believed the evidence of Mrs. Holton and her witnesses, the evidence was amply sufficient to authorize the verdict. And as the court below was satisfied with the verdict, we will not interfere with its judgment refusing a new trial.
Judgment affirmed.